Gray, C. J.
Under our present system, as by the English practice, an order in equity, granting or refusing a motion for issues to a jury, is subject to revision on appeal. Stockbridge Iron Co. v. Hudson Iron Co. 102 Mass. 45. Hampson v. Hampson, 3 V. & B. 41, 43. Nicol v. Vaughan, 5 Bligh N. R. 505 S. C. 2 Dow & Cl. 420. But in the case before us no cause ia shown for reversing the order below.
*117In a suit in equity, the plaintiff, at least, has no absolute right to a trial by jury; but when he avails himself of the jurisdiction in equity conferred by the Legislature upon this court, to obtain a remedy which he could not otherwise have, he must take it subject to the rules which govern courts of chancery, and can have a trial by jury only at the discretion of the court. Ward v. Hill, 4 Gray, 593. Crittenden v. Field, 8 Gray, 621. Elliott v. Balcom, 11 Gray, 286, 300, 301. Stockbridge Iron Co. v. Hudson Iron Co. 102 Mass. 45, 48. Dale v. Roosevelt, 6 Johns. Ch. 255. 2 Dan. Ch. Pract. (4th Am. ed.) c. 27.
If an issue is ordered to be tried by a jury, their verdict is conclusive upon that issue, unless set aside by the court for good cause shown. Franklin v. Greene, 2 Allen, 519. Ex parte Morgan, 2 Ch. D. 72. The court, in the exercise of its discretion, should not order such a trial, unless it is satisfied that the issue is one which can be more satisfactorily tried by a jury than by the court.
The reformation of a written contract by paroi evidence is a matter exclusively of equity jurisdiction, depending largely upon the discretion of the court as applied to the circumstances of each case, and never to be allowed except upon the clearest and most satisfactory proof of the intention of both parties. Stockbridge Iron Co. v. Hudson Iron Co. 102 Mass. 45, and 107 Mass. 290.
In Stockbridge Iron Co. v. Hudson Iron Co. the issue to a jury was ordered upon the cross bill of the Hudson Iron Company, and by way of defence against the bill of the Stookbridge Iron Company, and the Hudson Iron Company was substantially in the position of a defendant objecting to being deprived of its property without a trial by jury, and therefore the court considered it to be in accordance with the spirit of the Constitution that a trial by jury should be ordered.
But in the present case it is the plaintiff who moves for an issue to a jury; and his motion only is before us, without any evidence that his suggestion of mistake in the written contract between the parties has any foundation, or any circumstances indicating that the matter can be more satisfactorily tried by a jury than by the court. He therefore fails to show any reason why a trial by jury should be directed upon the issues tendered.

Order affirmed.